The defendants’ motions for reconsideration of the taxation of costs entered by the clerk of the Superior Court in Hartford County are granted. The clerk is directed to assess taxable costs as if two separate appeals were brought to this court, with the following limitations: (1) any fee or cost which was paid only once because of the continua*681tion of the appeals shall be taxed only once; and (2) where possible, costs relating to a brief or appendix shall be apportioned according to its relation to each appeal.
Andre M. Koeay and John D. Bagdasarian, in support of the motions.
David G. Bagley, in opposition.
Submitted April 12
decided May 8, 1974